Citation Nr: 1219665	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  07-12 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to December 1976.

This matter is on appeal from a May 2006 rating decision issued by the New York, New York Department of Veterans Affairs (VA) Regional Office (RO).  This case was previously before the Board in June 2011 and was remanded for additional development.

The Veteran testified before a Decision Review Officer in April 2008 and the undersigned Veterans Law Judge in April 2010.  The transcripts from both hearings are of record.

The Veteran has submitted and waived initial RO consideration of a February 2012 VA dermatology record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he is unable to work due to his sole service-connected disability, eczema, which is currently rated 60 percent disabling under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7806.  As noted in the June 2011 Board remand, TDIU may be assigned where it is found that a veteran is rendered unemployable as a result of service-connected disabilities and where the schedular rating for those disabilities is less than total.  If there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Because the Veteran has one service-connected disability that is rated 60 percent disabling, the initial criteria for schedular consideration for the grant of TDIU under 38 C.F.R. § 4.16(a) are met.  However, there remains a question as to whether service-connected eczema renders him unemployable.

The evidence reflects that the Veteran last worked full-time in January 2003 as a dishwasher.  He contends that changes in climate and different types of material affect his service-connected eczema by resulting in rashes.  He has also stated that working with his skin disability has psychological affects because people stare and he is embarrassed by the condition.  Further, he also asserts that previous employers have stated that they did not want him around food with his skin disability.

This case was previously before the Board in June 2011 and was remanded for additional development, to include affording the Veteran a VA examination that was to address the medical matters presented by this appeal.  Records indicate that he failed to appear for VA skin examinations scheduled subsequent to the June 2011 Board remand.  In a statement received in September 2011, however, he indicated that he had not received notification of the VA skin examinations.

A review of the claims file reveals that there appears to have been some confusion in the past concerning the Veteran's correct mailing address.  The most recent VA correspondence (dated January 9, 2012, and located in the virtual VA file) contains the same address as the September 2011 correspondence as well as the same address noted in the Veteran's January 2012 correspondence wherein he had requested that VA "update" his current address.

In sum, it appears that the Veteran's current address is of record, and that he has requested that he be afforded a VA examination.  As such, and as "good cause" for his failure to appear for previously scheduled VA examinations seems to have been shown, the Board finds that he should be scheduled for a VA examination that addresses the medical matters presented by this appeal.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records from the West Palm Beach VA Medical Center since February 2012.

2.  Schedule the Veteran for an examination to determine the current level of severity of eczema.  Any and all studies deemed necessary should be completed.  The claims file must be made available to the examiner for review in conjunction with the examination, and the examination report should reflect that such review is accomplished.

a.  The examiner should report the current symptoms and manifestations associated with the Veteran's eczema.  The examiner is specifically requested to fully describe the functional effects caused by the skin disability.

b.  Based on the examination findings and other evidence of record, the examiner is asked to state whether the Veteran's eczema renders him unable to secure or follow a substantially gainful occupation, without regard to his nonservice-connected disabilities or his age.

3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and he and his representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

